Citation Nr: 1023652	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  94-02 784A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a compensable rating for residuals of a 
contusion-type injury of the thoracic spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1966 to 
October 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


REMAND

The Veteran's claim for service connection for degenerative 
changes of the thoracic spine is inextricably intertwined 
with the rating issue on appeal.  Therefore, it must be 
addressed by the originating agency before the Board decides 
the issue on appeal.

When this case most recently was before the Board in April 
2009, it was remanded because the originating agency had 
failed to comply with an earlier Board remand directive to 
adjudicate the Veteran's claim for service connection for 
degenerative changes of the thoracic spine.  

Incredibly, once again, the originating agency has returned 
the case to the Board without complying with the Board's 
directive to adjudicate the Veteran's claim for service 
connection for degenerative changes of the thoracic spine.  
The U. S. Court of Appeals for Veterans Claims has held that 
compliance with a remand is not discretionary, and failure to 
comply with the terms of a remand necessitates another remand 
for corrective action.  Stegall v. West, 11 Vet. App. 268 
(1998).

The Board further notes that the Veterans Claims Assistance 
Act of 2000 (VCAA) requires VA to notify a claimant of what 
information or evidence is necessary to substantiate the 
claim; what subset of the necessary information or evidence, 
if any, the claimant is to provide; and what subset of the 
necessary information or evidence, if any, VA will attempt to 
obtain.  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

The Veteran was not provided with VCAA notice with regard to 
the claim for entitlement to service connection for 
degenerative joint disease of the thoracic spine.  Thus, such 
notice must be provided on remand.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA treatment records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  Send the Veteran all required notice in 
response to his claim for service connection 
for degenerative joint disease of the 
thoracic spine, to include on a direct and 
secondary basis.

2.  Undertake appropriate development to 
obtain any outstanding, pertinent medical 
records, including any ongoing medical 
records from the Fayetteville, Arkansas VA 
Medical Center.

3.  The RO or the AMC also should 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC must 
adjudicate the issue of entitlement to 
service connection for degenerative joint 
disease of the thoracic spine and inform 
the Veteran of his appellate rights with 
respect to the decision.

5.  Then, the RO or the AMC should 
readjudicate the claim for a compensable 
evaluation for residuals of a contusion-
type injury of the thoracic spine.  If the 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, the Veteran 
and his representative should be furnished 
a Supplemental Statement of the Case and 
provided an appropriate opportunity to 
respond before the claims folders are 
returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the Veteran until otherwise 
notified, but the Veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


